Exhibit 10(e)

 

--------------------------------------------------------------------------------

 

ANNUAL INCENTIVE COMPENSATION PAYROLL PRACTICE

 

As Amended and Restated Effective January 1, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     SECTION I     

DEFINITIONS

   1      SECTION II     

ELIGIBILITY

   6      SECTION III           CORPORATE PERFORMANCE BONUS     

3.1

   Eligibility for Corporate Performance Bonus    6

3.2

   Target Amounts for Economic Performance Drivers    6

3.3

   Actual Performance for Economic Performance Drivers    7

3.4

   Aggregate Payout Percentage    7

3.5

   Determination of Target Performance Level    7

3.6

   Determination of the Corporate Performance Bonus    8

3.7

   Terminated Eligible Employees    8

3.8

   Adjustments    8      SECTION IV           PERSONAL PERFORMANCE BONUS     

4.1

   Personal Performance Level    8

4.2

   Determination of Personal Performance Bonus    8

4.3

   Terminated Eligible Employees    8

4.4

   Ineligible Employees    8

4.5

   Adjustments of Personal Performance Bonus    9      SECTION V          
PAYMENT OF BONUS     

5.1

   Pay Grade    9

5.2

   Time and Method of Payment    9

5.3

   Withholding Taxes    9      SECTION VI           CHANGE OF CONTROL     

6.1

   In General    9

6.2

   Calculation of Bonuses    9

6.3

   Payment of Bonuses    10      SECTION VII           GENERAL PROVISIONS     

7.1

   Amount Payable Upon Death of Employee    10

7.2

   Right of Offset    10

7.3

   Termination    10

7.4

   Payments Due Minors or Incapacitated Persons    10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

7.5

   Severability    11

7.6

   No Right to Employment    11

7.7

   Transferability    11

7.8

   Successors    11

7.9

   Governing Law    11

 

 

ii



--------------------------------------------------------------------------------

NEWMONT

ANNUAL INCENTIVE COMPENSATION PAYROLL PRACTICE

 

(Effective as of January 1, 2004)

 

PURPOSE

 

The purpose of this payroll practice is to provide to those employees of Newmont
Mining and its Affiliated Entities that participate in this payroll practice a
more direct interest in the success of the operations of Newmont Mining.
Employees of Newmont Mining and participating Affiliated Entities will be
rewarded in accordance with the terms and conditions described below.

 

This payroll practice is intended to be a payroll practice described in
Department of Labor Regulation Section 2510.3-1(b) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.

 

DEFINITIONS

 

1.1 “Affiliated Entity(ies)” means any corporation or other entity, now or
hereafter formed, that is or shall become affiliated with Newmont Mining, either
directly or indirectly, through stock ownership or control, and which is (a)
included in the controlled group of corporations (within the meaning of Code
Section 1563(a) without regard to Code Section 1563(a)(4) and Code Section
1563(e)(3)(C)) in which Newmont Mining is also included and (b) included in the
group of entities (whether or not incorporated) under common control (within the
meaning of Code Section 414(c)) in which Newmont Mining is also included.

 

1.2 “Consolidated Free Cash Flow” or “FCF” means Newmont Mining’s consolidated
cash provided by operating activities, plus or minus (+/-) consolidated cash
used in investing activities, for the calendar year after adjusting to normalize
for the effects of metal prices and exchange rates. Certain items, including,
but not limited to, hedge book transactions and unbudgeted dividend payments to
minority interests, property or investment sales and acquisitions shall be
excluded from the calculation of FCF.

 

1.3 “Board” means the Board of Directors of Newmont Mining or its delegate.

 

1.4 “Bonus Eligible Earnings” means the total base salary and regular earnings
(collectively, “regular earnings”) of the Employee during the calendar year. If
an Employee is absent from work because of a work-related injury, the Employee’s
“Bonus Eligible Earnings” will be determined by his actual gross base earnings
during the calendar year. In the case of a Terminated Eligible Employee who is
Disabled, “Bonus Eligible Earnings” will be determined by his actual gross base
earnings, including short-term disability pay received during the calendar year,
but excluding pay from any other source. If an Employee dies during the calendar

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 1 of 11



--------------------------------------------------------------------------------

year, the “Bonus Eligible Earnings” for such Terminated Eligible Employee will
be determined by his actual gross base earnings. If an Employee is on active
military duty during a calendar year, the “Bonus Eligible Earnings” will be
determined by his actual gross base earnings during the calendar year, exclusive
of any military pay. If an Employee does not receive a W-2, his “Bonus Eligible
Earnings” shall be determined on the basis of his actual gross base earnings for
the calendar year, or portion thereof, as shown on the payroll records of
Newmont Mining or the Participating Employer. In all cases, an Employee’s “Bonus
Eligible Earnings” shall be computed before reduction for pre-tax contributions
to an employee benefit plan of Newmont Mining pursuant to Section 401(k) or
Section 125 of the Code. In the event of a Change of Control, the Bonus Eligible
Earnings of each eligible Employee shall be equal to such Employee’s base
salary, on an annualized basis, as of the date immediately preceding the Change
of Control and, in the case of a Terminated Eligible Employee, such Employee’s
base salary for the calendar year through the date of termination of employment.

 

1.5 “Change of Control” means the occurrence of any of the following events:

 

(i) The acquisition in one or a series of transactions by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (x) the then outstanding shares of common
stock of Newmont Mining (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of Newmont
Mining entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from Newmont Mining other than an
acquisition by virtue of the exercise of a conversion privilege, unless the
security being so converted was itself acquired directly from Newmont Mining,
(B) any acquisition by Newmont Mining, (C) any acquisition by any employee
benefits plan (or related trust) sponsored or maintained by Newmont Mining or
any corporation controlled by Newmont Mining or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) below; or

 

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors of Newmont Mining (“Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of Newmont Mining;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by Newmont Mining’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of
Newmont Mining; or

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 2 of 11



--------------------------------------------------------------------------------

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Newmont Mining or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation or other entity which as a result of such
transaction owns Newmont Mining or all or substantially all of Newmont Mining’s
assets either directly or through one or more subsidiaries (a “Parent Company”))
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no person or
entity (excluding Newmont Mining, any corporation resulting from such Business
Combination, any employee benefits plan (or related trust) of Newmont Mining or
its Affiliate or any corporation resulting from such Business Combination or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Business Combination, such Parent Company) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, unless such ownership resulted solely from ownership of securities of
Newmont Mining, prior to the Business Combination and (C) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination (or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Business Combination, of the Parent Company)
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of Newmont Mining,
providing for such Business Combination; or

 

(iv) Approval by the stockholders of Newmont Mining of a complete liquidation or
dissolution of Newmont Mining.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.7 “Compensation Committee” means the Compensation Committee of the Board of
Directors of Newmont Mining.

 

1.8 “Disability” means a condition such that the salaried Employee has
terminated employment with Newmont Mining or Affiliated Entities with a
disability and has begun receiving benefits from the Long Term Disability Plan
of Newmont or a successor plan.

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 3 of 11



--------------------------------------------------------------------------------

1.9 “Earnings per Share” or “EPS” means the reported earnings per share of
Newmont Mining for the applicable calendar year, adjusted for the tax-affected
impact of impairment of assets, ordinary items and changes in U.S. generally
accepted accounting principles and changes in accounting policies during the
applicable calendar year.

 

1.10 “Economic Performance Driver” means Earnings per Share, Consolidated Free
Cash Flow, Proportional Net Asset Value per Share and Reserve Replacement Ratio.

 

1.11 “Employee” means an employee of Newmont Mining or an Affiliated Entity who
satisfied the conditions for this payroll practice and who is not (a) an
individual who performs services for Newmont Mining or an Affiliated Entity
under an agreement, contract or arrangement (which may be written or oral)
between the employer and the individual or with any other organization that
provides the services of the individual to the Employer pursuant to which the
individual is initially classified or treated as an independent contractor or
whose remuneration for services has not been treated initially as subject to the
withholding of federal income tax pursuant to Code § 3401, or who is otherwise
treated as an employee of an entity other than Newmont Mining or an Affiliated
Entity, irrespective of whether he or she is treated as an employee of Newmont
Mining or an Affiliated Entity under common-law employment principles or
pursuant to the provisions of Code § 414(m), 414(n) or 414(o), even if the
individual is subsequently reclassified as a common-law employee as a result of
a final decree of a court of competent jurisdiction, the settlement of an
administrative or judicial proceeding or a determination by the Internal Revenue
Service, the Department of the Treasury or the Department of Labor, (b) an
individual who is a leased employee, (c) a temporary employee, or (d) an
individual covered by a collective bargaining agreement unless otherwise
provided for in such agreement.

 

1.12 “Key Objectives” means the key results expected by the end of the review
period for an Employee, as established and administered through Newmont Mining’s
performance management system.

 

1.13 “Newmont Mining” means Newmont Mining Corporation.

 

1.14 “Participating Employer” means Newmont Mining and any Affiliated Entity
that enters into a participation agreement with the Board or its delegate which
identifies such entity as a Participating Employer in this payroll practice.

 

1.15 “Pay Grade” means those jobs sharing a common salary range, as designated
by the Board or its delegate.

 

1.16 “Corporate Performance Bonus” means the bonus payable to an Employee
pursuant to Section III.

 

1.17 “Performance Rating Category” means the numerical category used to classify
the performance of each Employee in accordance with Newmont Mining’s performance
management system.

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 4 of 11



--------------------------------------------------------------------------------

1.18 “Personal Performance Bonus” means the bonus payable to an Employee based
on the individual performance of such Employee, as set forth in Section 4.2.

 

1.19 “Personal Performance Bonus Factor” means the factor used to determine an
Employee’s Personal Performance Bonus, based upon the Performance Rating
Category assigned to the Employee, in accordance with Section 4.1.

 

1.20 “Position(s)” means the defined job(s) held by an Employee during the
calendar year.

 

1.21 “Proportional Net Asset Value per Share” or “NAV” means the net asset value
per share of outstanding stock of Newmont Mining, calculated in the following
manner. Proportionate pre-income tax free cash flow (“FCF”) based on the most
recent approved budget plan for the calendar year. Net cash provided by
operating activities, plus or minus (+/-) net cash used in investing activities,
with hedged ounces calculated at contracted prices, provides the initial
calculation. Proportionate interest expense is added back, proportionate
interest income is deducted and proportionate exploration expenditure is added
back. The resulting adjusted FCF is discounted at a standard discount rate (7%
for 2004) and the result is multiplied by one minus an assumed standard tax rate
(25% for 2004). Then, proportionate cash and market value of securities held
(based on volume weighted average market prices for the fourth quarter) is added
and the proportionate share of debt (based on book value) is deducted. That
result is then divided by Newmont Mining common shares outstanding at the
applicable measurement date. The foregoing process is used to determine NAV as
of the beginning of each calendar year. As of the end of each calendar year, the
approved budget plan for the following calendar year, calculated as set forth
above, would be used, with NAV calculated in excess of the amount budgeted using
the beginning of the year metal prices, exchange rates, discount rate and
assumed tax rate. In addition, dividends paid per share for the calendar year
would be added back in to determine the end of calendar year NAV.

 

1.22 “Reserve Replacement Ratio” or “RRR” means a ratio calculated with a
numerator consisting of additions to reserves for the calendar year plus any
reserve adjustments for the calendar year, whether positive or negative, with a
denominator equal to the depletion of reserves for the calendar year. Both the
numerator and denominator exclude any acquisition or sale of reserves. All
reserves shall be calculated based on Newmont Mining’s equity share.

 

1.23 “Terminated Eligible Employee” means an Employee who terminates employment
with Newmont Mining and/or a Participating Employer during the calendar year on
account of death, retirement, Disability, or severance. The Vice President of
Human Resources of Newmont Mining (or his or her delegate) may, in his/her sole
discretion, also designate in writing other Employees who terminate employment
during the calendar year under other circumstances as “Terminated Eligible
Employees.”

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 5 of 11



--------------------------------------------------------------------------------

ELIGIBILITY

 

All Employees of Newmont Mining and/or a Participating Employer are potentially
eligible to receive a bonus payment under this payroll practice, provided (i)
they are on the payroll of Newmont Mining and/or a Participating Employer as of
the last day of the calendar year, or (ii) they are a Terminated Eligible
Employee with respect to such calendar year. Employees who are on short-term
disability under the Short-Term Disability Plan of Newmont or a similar or a
successor plan or not working because of a work-related injury as of the last
day of the calendar year shall be eligible to receive a bonus under clause (i).
Notwithstanding the foregoing provisions of this Section II, the Compensation
Committee or the Vice President of Human Resources (or his or her delegate) may,
prior to the end of the calendar year, exclude from eligibility for
participation under this payroll practice with respect to the calendar year any
Employee or Employees, as he or she may determine in his or her sole discretion.

 

CORPORATE PERFORMANCE BONUS

 

.1 Eligibility for Corporate Performance Bonus. For the calendar year, the
Corporate Performance Bonus will be determined pursuant to this section for each
eligible Employee who is (a) in Pay Grade 109 and above on the last day of the
calendar year (or was in such Pay Grade at the time of termination of
employment); (b) each eligible Employee who is in Pay Grade 108 and below who is
employed by the corporate office (including expatriate assignments) or at a
non-site location, as determined by the Vice President of Human Resources (or
his or her delegate), on the last day of the calendar year (or was in such Pay
Grade and at such location at the time of termination of employment); and (c)
any other employee or class of employees as determined by the Vice President of
Human Resources (or his or her delegate). For the calendar year, the performance
bonus for each eligible Employee who is in Pay Grade 108 or below on the last
day of the calendar year (or was in such Pay Grade at the time of termination of
employment) and who is not assigned to the corporate office or at a non-site
location, will be determined in accordance with such performance factors,
weighting factors and other methods of bonus determination as shall be
established for each specific site or region by Newmont Mining for the calendar
year. Each operating site shall develop its own critical performance indicators
for this purpose.

 

.2 Target Amounts for Economic Performance Drivers. The Compensation Committee
shall establish both the targets and the minimum and maximum amounts for each
Economic Performance Driver on an annual basis. The target Earnings per Share,
the target consolidated Free Cash Flow and the target Proportional Net Asset
Value per Share, together with the applicable minimums and maximums for each
such Economic Performance Driver, shall be established in United States dollars
and cents and the target and minimum and maximum Reserve Replacement Ratio shall
be established as a multiplier factor.

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 6 of 11



--------------------------------------------------------------------------------

.3 Actual Performance for Economic Performance Drivers. As soon as possible
after the end of each calendar year, the Compensation Committee shall certify
the extent to which actual performance met the target amounts for each Economic
Performance Driver.

 

.4 Aggregate Payout Percentage. An aggregate payout factor (the “Aggregate
Payout Percentage”) will be calculated as follows:

 

(i) Calculating the Performance Percentage for each Economic Performance Driver.
For each Economic Performance Driver, actual performance will be compared to the
target, minimum and maximum amounts to arrive at a performance percentage
(“Performance Percentage”) calculated as follows:

 

If the actual amount is less than the minimum amount, the Performance Percentage
is zero;

 

If the actual amount is equal to the minimum amount, the Performance Percentage
is 50%;

 

If the actual amount is less than the target amount and greater than the minimum
amount, the Performance Percentage is the sum of (A) 50%, plus (B) the product
of 50%, times a fraction, the numerator of which is the difference between the
actual amount and the minimum amount, and the denominator of which is the
difference between the target amount and the minimum amount;

 

If the actual amount is equal to the target amount, the Performance Percentage
is 100%;

 

If the actual amount is greater than the target amount and less than the maximum
amount, the Performance Percentage is the sum of (A) 100%, plus (B) a fraction,
the numerator of which is the difference between the actual amount and the
target amount, and the denominator of which is the difference between the
maximum amount and the target amount; and

 

If the actual amount is greater than or equal to the maximum amount, the
Performance Percentage is 200%.

 

(ii) Calculating the Payout Percentage for each Economic Performance Driver. The
payout percentage for each Economic Performance Driver is the product of the
Performance Percentage times the applicable weighting factor as listed in
Appendix A (“Payout Percentage for each Economic Performance Driver”).

 

(iii) Calculating the Aggregate Payout Percentage. The Aggregate Payout
Percentage is the sum of the Payout Percentages for each Performance Factor.

 

.5 Determination of Target Performance Level. An Employee’s Target Performance
Level is determined by the Employee’s Pay Grade pursuant to the table in
Appendix B.

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 7 of 11



--------------------------------------------------------------------------------

.6 Determination of the Corporate Performance Bonus. The Corporate Performance
Bonus for each eligible Employee is the product of the Aggregate Payout
Percentage, times the Employee’s Target Performance Level, times the Employee’s
Bonus Eligible Earnings.

 

.7 Terminated Eligible Employees. Terminated Eligible Employees shall be
eligible to receive a Corporate Performance Bonus. This bonus will be calculated
as follows:

 

Target Performance Level x Year to Date Bonus Eligible Earnings = Corporate
Performance Bonus Payable

 

.8 Adjustments. The Compensation Committee may adjust the Performance Percentage
or any measure or otherwise increase the Corporate Performance Bonus otherwise
payable in order to reflect changed circumstances or such other matters as the
Compensation Committee deems appropriate.

 

PERSONAL PERFORMANCE BONUS

 

.1 Personal Performance Level. At the end of the calendar year, each eligible
Employee’s supervisor will evaluate the Employee and rate the Employee’s
personal performance level. The Personal Performance Bonus for the Chairman and
Chief Executive Officer of Newmont Mining shall be determined by the
Compensation Committee. In accordance with Newmont Mining’s performance
management system, the supervisor will rate the degree to which the Employee met
the key objectives that were established for the Employee and performed in
accordance with Newmont’s values during the calendar year. Each Employee will be
rated by the Employee’s supervisor in one of Newmont Mining’s Performance Rating
Categories. In conjunction with these ratings, Newmont Mining will assign a
Personal Performance Bonus Factor for the Employee as listed in Appendix C which
Personal Performance Bonus Factor may be greater or smaller than the Personal
Performance Bonus Factor set forth in Appendix C as determined in the sole
discretion of Newmont Mining.

 

.2 Determination of Personal Performance Bonus. Subject to Section 4.3, an
eligible Employee’s Personal Performance Bonus is the product of (x) the
eligible Employee’s Bonus Eligible Earnings times (y) the Personal Performance
Bonus Factor determined pursuant to Section 4.1 and (z) multiplying that product
by the applicable percentage from the Target Performance Level, as set forth in
Appendix C.

 

.3 Terminated Eligible Employees. Terminated Eligible Employees shall be
eligible to receive a Personal Performance Bonus based upon an assumed Personal
Performance Bonus Factor of 1.0, so that the Terminated Eligible Employees will
receive a Personal Performance Bonus at their individual Target Performance
Level multiplied by their Bonus Eligible Earnings for the calendar year.

 

.4 Ineligible Employees. Eligible Employees whose Personal Performance Bonus
Factor (determined pursuant to Section 4.1) is less than .15 shall not be
eligible to receive a Personal Performance Bonus.

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 8 of 11



--------------------------------------------------------------------------------

.5 Adjustments of Personal Performance Bonus. The Compensation Committee may
adjust the Personal Performance Bonus Factor or any measure or otherwise
increase the Personal Performance Bonus otherwise payable in order to reflect
changed circumstances or such other matters as the Compensation Committee deems
appropriate.

 

PAYMENT OF BONUS

 

.1 Pay Grade. The bonus payable to an eligible Employee who was in more than one
Pay Grade during the calendar year shall be calculated on a pro-rata basis in
accordance with the amount of time spent by such eligible Employee in each Pay
Grade during the calendar year.

 

.2 Time and Method of Payment. The aggregate of any and all bonuses payable
under this payroll practice shall be payable to each eligible Employee (other
than Terminated Eligible Employees) in cash as soon as practicable following
approval of bonuses by the Compensation Committee. Terminated Eligible Employees
shall receive the aggregate of any and all bonuses payable under this payroll
practice in cash as soon as practicable following the date of their termination
from employment with Newmont Mining or a Participating Employer. All payments
and the timing of such payments shall be made in accordance with practices and
procedures established by Newmont Mining or the Participating Employer.

 

.3 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or an Affiliated Entity may
determine is required to be withheld pursuant to any applicable federal, state,
local or foreign law or regulation.

 

CHANGE OF CONTROL

 

.1 In General. In the event of a Change of Control, each eligible Employee
(including Terminated Eligible Employees who terminate employment during the
calendar year in which the Change of Control occurs) shall become entitled to
the payment of a Corporate Performance Bonus and a Personal Performance Bonus,
in accordance with the provisions of this Section.

 

.2 Calculation of Bonuses. Upon a Change of Control, each eligible Employee,
together with each Terminated Eligible Employee, shall become entitled to the
payment of (i) a Corporate Performance Bonus calculated on the basis of a
Performance Percentage equal to the greater of the actual results attained for
the calendar year or the applicable targets for such Calendar year and (ii) a
Personal Performance Bonus calculated on the basis of a Personal Performance
Bonus Factor equal to the greater of the actual Personal Performance Bonus
Factor for the calendar year or a Personal Performance Bonus Factor of 1.0. If a
Change of Control occurs prior to the time that the Compensation Committee has
established the targets for the calendar year, such percentages shall be based
upon the corresponding percentages for the immediately preceding calendar year.

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 9 of 11



--------------------------------------------------------------------------------

.3 Payment of Bonuses. The bonuses payable in accordance with the provisions of
this Section VI shall be calculated and paid as soon as practicable following
the date of the Change of Control. Such payments shall be subject to the
withholding of such amounts as Newmont Mining may determine is required to be
withheld pursuant to any applicable federal, state or local law or regulation.
Upon the completion of such payments, eligible Employees and Terminated Eligible
Employees shall have no further right to the payment of any bonus hereunder
(other than any bonus payable hereunder with respect to a previous calendar year
that has not yet been paid).

 

GENERAL PROVISIONS

 

.1 Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of the eligible Employee, in a cash lump
sum, to the beneficiary or beneficiaries designated by the eligible Employee to
receive life insurance proceeds under Group Life and Accidental Death &
Dismemberment Plan of Newmont or a successor plan. In the absence of an
effective beneficiary designation under said plan, any amount payable hereunder
following the death of an eligible Employee shall be paid to the eligible
Employee’s estate.

 

.2 Right of Offset. To the extent permitted by applicable law, Newmont Mining
may, in its sole discretion, apply any bonus payments otherwise due and payable
under this payroll practice against any eligible Employee or Terminated Eligible
Employee loans outstanding to Newmont Mining or an Affiliated Entity or other
debts of the eligible Employee or Terminated Eligible Employee to Newmont Mining
or an Affiliated Entity. By accepting payments under this payroll practice, the
eligible Employee shall consent to the reduction of any compensation paid to the
eligible Employee by Newmont Mining or an Affiliated Entity to the extent the
eligible Employee receives an overpayment from this payroll practice.

 

.3 Termination. The Board may at any time amend, modify, suspend or terminate
this payroll practice; provided, however, that the Compensation Committee may,
consistent with its administrative powers, waive or adjust provisions of this
payroll practice as it determines necessary from time to time.

 

.4 Payments Due Minors or Incapacitated Persons. If any person entitled to a
payment under this payroll practice is a minor, or if the Compensation Committee
or its delegate determines that any such person is incapacitated by reason of
physical or mental disability, whether or not legally adjudicated as an
incompetent, the Compensation Committee or its delegate shall have the power to
cause the payment becoming due to such person to be made to another for his or
her benefit, without responsibility of the Compensation Committee or its
delegate, Newmont Mining, or any other person or entity to see to the
application of such payment. Payments made pursuant to such power shall operate
as a complete discharge of the Compensation Committee, this payroll practice and
Newmont Mining.

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 10 of 11



--------------------------------------------------------------------------------

.5 Severability. If any section, subsection or specific provision is found to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this payroll practice, and this payroll
practice shall be construed and enforced as if such illegal and invalid
provision had never been set forth in this payroll practice.

 

.6 No Right to Employment. The establishment of this payroll practice shall not
be deemed to confer upon any person any legal right to be employed by, or to be
retained in the employ of, Newmont Mining or any Affiliated Entity, or to give
any Employee or any person any right to receive any payment whatsoever, except
as provided under this Payroll Practice. All Employees shall remain subject to
discharge from employment to the same extent as if this payroll practice had
never been adopted.

 

.7 Transferability. Any bonus payable hereunder is personal to the eligible
Employee or Terminated Eligible Employee and may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of except by will or by the
laws of descent and distribution.

 

.8 Successors. This payroll practice shall be binding upon and inure to the
benefit of Newmont Mining, the Participating Employers and the eligible
Employees and Terminated Eligible Employees and their respective heirs,
representatives and successors.

 

.9 Governing Law. This payroll practice and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Colorado,
unless superseded by federal law.

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Page 11 of 11



--------------------------------------------------------------------------------

APPENDIX A

 

     Consolidated Corporate Performance


--------------------------------------------------------------------------------

       Proportional Net
Asset Value per
Share (NAV)


--------------------------------------------------------------------------------

    Reserve
Replacement
Ratio (RRR)


--------------------------------------------------------------------------------

    Consolidated
Free Cash
Flow (FCF)


--------------------------------------------------------------------------------

   

Earnings per
Share

(EPS)

--------------------------------------------------------------------------------

  Pay Grade 109 and Above, and Pay Grade 108 and below employed by the corporate
office (including expatriate assignments) or at a non-site location as
determined by the Vice President of Human Resources or his or her delegate    45
%   25 %   15 %   15 %

 

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Appendix A



--------------------------------------------------------------------------------

APPENDIX B

 

Pay

Grade

--------------------------------------------------------------------------------

   Target
Performance Level


--------------------------------------------------------------------------------

 

E-1

   67 %

E-2

   55 %

E-3

   50 %

E-4

   40 %

E-5

   33.5 %

E-6

   26.5 %

109

   25 %

107-108

   15 %

105-106

   10 %

11-104

   5 %

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Appendix B



--------------------------------------------------------------------------------

APPENDIX C

 

Performance

Rating Category

--------------------------------------------------------------------------------

   Personal
Performance
Bonus Factor


--------------------------------------------------------------------------------

1

   0

2

   .10

3

   .15

4

   .50

5

   1.0

6

   1.15

7

   1.25

8

   1.35

9

   1.50

 

Pay Grade

--------------------------------------------------------------------------------

   Target
Performance Level


--------------------------------------------------------------------------------

 

E-1

   33 %

E-2

   30 %

E-3

   25 %

E-4

   20 %

E-5

   16.5 %

E-6

   13.5 %

109

   10 %

107-108

   9 %

105-106

   6.5 %

103-104

   4 %

11-102

   0 %

 

Annual Incentive Compensation Payroll Practice

Effective January 1, 2004

Appendix C